
	
		I
		111th CONGRESS
		1st Session
		H. R. 2849
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2009
			Ms. Schwartz
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the Secretary of Health and Human Services to
		  enter into agreements with States to resolve outstanding claims for
		  reimbursement under the Medicare Program relating to the Special Disability
		  Workload project.
	
	
		1.Short titleThis Act may be cited as the
			 Special Disability Workload Liability
			 Resolution Act of 2009.
		2.Payment of Medicare liability to States as
			 a result of the Special Disability Workload project
			(a)In generalThe Secretary, in consultation with the
			 Commissioner, shall work with each State to reach an agreement, not later than
			 6 months after the date of enactment of this Act, on the amount of a payment
			 for the State related to the Medicare program liability as a result of the
			 Special Disability Workload project, subject to the requirements of subsection
			 (c).
			(b)Payments
				(1)Deadline for making paymentsNot later than 30 days after reaching an
			 agreement with a State under subsection (a), the Secretary shall pay the State,
			 from the amounts appropriated under paragraph (2), the payment agreed to for
			 the State.
				(2)AppropriationOut of any money in the Treasury not
			 otherwise appropriated, there is appropriated $4,000,000,000 for fiscal year
			 2010 for making payments to States under paragraph (1).
				(3)LimitationsIn no case may the aggregate amount of
			 payments made by the Secretary to States under paragraph (1) exceed
			 $4,000,000,000.
				(c)RequirementsThe requirements of this subsection are the
			 following:
				(1)Federal data used to determine amount of
			 paymentsThe amount of the
			 payment under subsection (a) for each State is determined on the basis of the
			 most recent Federal data available, including the use of proxies and reasonable
			 estimates as necessary, for determining expeditiously the amount of the payment
			 that shall be made to each State that enters into an agreement under this
			 section. The payment methodology shall consider the following factors:
					(A)The number of SDW cases found to have been
			 eligible for benefits under the Medicare program and the month of the initial
			 Medicare program eligibility for such cases.
					(B)The applicable non-Federal share of
			 expenditures made by a State under the Medicaid program during the time period
			 for SDW cases.
					(C)Such other factors as the Secretary and the
			 Commissioner, in consultation with the States, determine appropriate.
					(2)Conditions for paymentsA State shall not receive a payment under
			 this section unless the State—
					(A)waives the right to file a civil action (or
			 to be a party to any action) in any Federal or State court in which the relief
			 sought includes a payment from the United States to the State related to the
			 Medicare liability under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) as
			 a result of the Special Disability Workload project; and
					(B)releases the United States from any further
			 claims for reimbursement of State expenditures as a result of the Special
			 Disability Workload project (other than reimbursements being made under
			 agreements in effect on the date of enactment of this Act as a result of such
			 project, including payments made pursuant to agreements entered into under
			 section 1616 of the Social Security Act or section 211(1)(1)(A) of Public Law
			 93–66).
					(3)No individual state claims data
			 requiredNo State shall be
			 required to submit individual claims evidencing payment under the Medicaid
			 program as a condition for receiving a payment under this section.
				(4)Ineligible statesNo State that is a party to a civil action
			 in any Federal or State court in which the relief sought includes a payment
			 from the United States to the State related to the Medicare liability under
			 title XVIII of the Social Security Act
			 (42 U.S.C. 1395 et seq.) as a result of the Special Disability Workload project
			 shall be eligible to receive a payment under this section while such an action
			 is pending or if such an action is resolved in favor of the State.
				(d)DefinitionsIn this section:
				(1)CommissionerThe term Commissioner means
			 the Commissioner of Social Security.
				(2)Medicaid programThe term Medicaid program
			 means the program of medical assistance established under title XIX of the
			 Social Security Act (42 U.S.C. 1396a
			 et seq.) and includes medical assistance provided under any waiver of that
			 program approved under section 1115 or 1915 of such Act (42 U.S.C. 1315, 1396n)
			 or otherwise.
				(3)Medicare programThe term Medicare program
			 means the program established under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.).
				(4)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
				(5)SDW caseThe term SDW case means a case
			 in the Special Disability Workload project involving an individual determined
			 by the Commissioner to have been eligible for benefits under title II of the
			 Social Security Act (42 U.S.C. 401 et
			 seq.) for a period during which such benefits were not provided to the
			 individual and who was, during all or part of such period, enrolled in a State
			 Medicaid program.
				(6)Special disability workload
			 projectThe term
			 Special Disability Workload project means the project described in
			 the 2008 Annual Report of the Board of Trustees of the Federal Old-Age and
			 Survivors Insurance and Federal Disability Insurance Trust Funds, H.R. Doc. No.
			 110–104, 110th Cong. (2008).
				(7)StateThe term State means each of
			 the 50 States and the District of Columbia.
				
